DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 39-42 are allowed.
Claims 1-38 are canceled.
The following is an examiner’s statement of reasons for allowance:  
Claim 39 recites: 

39. (New) An image transmission device that divides a two-dimensional image including the number of horizontal valid pixels and the number of vertical valid lines into unit blocks smaller than the two-dimensional image and transmits compressed image data compressed for each unit block to an image receiving device, the image transmission device comprising: 
a transmission section that transmits the compressed image data and compressed coding information; 
a compression processor that compresses the two-dimensional image to the compressed image data; and 
a reading section that reads performance information from the image receiving device, 
wherein the performance information includes horizontal size candidate information of the unit block, 
wherein the compression processor decides the unit block horizontal size based on the horizontal size candidate information of the unit block and compresses the two- dimensional image on the basis of the unit block horizontal size, 
wherein the compressed coding information includes the unit block horizontal size information; and 
the transmission section transmits the compressed coding information in blanking period.

in combination with the claim limitations as a whole obvious. Since claims 40-42 are dependent to independent claim 39, claims 39-42 are allowable over the prior art of record because the cited references, taken individually or in combination, fail to particularly disclose each and every element of independent claim 39.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Francis Geroleo/Primary Examiner, Art Unit 2485